      Case 2:20-cv-02679-GGG-KWR Document 32 Filed 04/16/21 Page 1 of 7


                              UNITED STATES DISTRICT COURT

                             EASTERN DISTRICT OF LOUISIANA

PRINCESS DENNAR, M.D.                         *       CIVIL ACTION
                                              *
                                              *       NO. 2:20-cv-2679
VERSUS                                        *
                                              *       JUDGE GREG GERARD GUIDRY
THE ADMINISTRATORS OF THE                     *
TULANE EDUCATIONAL FUND                       *       MAGISTRATE JUDGE KAREN WELLS ROBY

                              CONSENT PROTECTIVE ORDER

       IT IS HEREBY STIPULATED by and between Plaintiff, Princess Dennar, M.D.

(hereinafter, “Plaintiff”), and Defendant, The Administrators of the Tulane Educational Fund

(hereinafter, “Tulane” or “Defendant”), as follows:

       WHEREAS, pursuant to Rule 26(c) of the Federal Rules of Civil Procedure, documents and

information produced or exhibited by and among the parties to this action relating to a) trade secrets

or other confidential research, development, financial, or commercial information; b) medical

information concerning any individual; c) personal identifying information; d) information relating

to complaints or concerns to the ACGME from Tulane residents or employees and investigations,

findings, and conclusions thereon by ACGME; e) documents submitted to or received from the

ACGME during the ACGME accreditation or re-accreditation of the Tulane School of Medicine or

any department or program and the information contained therein, except the publically published

accreditation or re-accreditation status for the Tulane School of Medicine or any Tulane department

or program; f) personnel or employment records of any person; g) information regarding patient

safety and/or operations at entities not wholly owned by Tulane, which Tulane does not have the

authority to publically disseminate; h) documents relating to any internal or external complaints,

grievances, and investigations at Tulane; i) documents relating to any engagement letters or fee

arrangements entered into between Tulane and outside law firms; and/or j) any promotion or tenure


                                                  1
4005277-1
       Case 2:20-cv-02679-GGG-KWR Document 32 Filed 04/16/21 Page 2 of 7


files maintained by Tulane (other than those documents submitted by Plaintiff to Tulane or sent

from Tulane to Plaintiff relating to any request for promotion by Plaintiff) may be marked as

confidential. The parties agree that while Tulane may designate the aforementioned documents and

information as confidential, Plaintiff has not waived her right to object to the confidential

designation through the procedure established herein.

        THEREFORE, an Order protecting such confidential information shall be and is hereby

made by this Court on the following terms:

1.      This Order shall govern the use, handling and disclosure of all documents, testimony and/or

information produced or given in this action that are designated to be subject to this Order.

2.      Any party (collectively, “person” or “persons”) producing or filing documents in this action

that have been deemed confidential for the reasons set forth in the preamble may designate such

documents and the information contained therein as subject to this Order by typing or stamping on

the front of the document, or on the portion(s) of the document for which confidential treatment is

designated, “Confidential.” If the document or information is not in paper form, the producing

person shall use other such reasonable means as necessary to clearly identify the documents or

information as “Confidential.”

     a. If either party objects to the designation of a document as “Confidential,” they shall in good

        faith confer or attempt to confer with the designating person in an effort to resolve the

        dispute without court action. If the parties are not able to resolve the dispute, the objecting

        party may challenge the objection of confidentiality by motion which must be filed within

        ninety (90) days. If no motion is filed within ninety (90) days, the challenge to the objection

        of confidentiality is waived.     All persons shall treat as “Confidential” the document

        containing a designation of confidentiality unless and until the Court has overruled the

        designation.


                                                   2
4005277-1
      Case 2:20-cv-02679-GGG-KWR Document 32 Filed 04/16/21 Page 3 of 7


   b. During the time that documents designated as “Confidential” are disclosed in a deposition,

       any party shall have the right to exclude, from only the portion of the deposition or hearing

       during which the “Confidential” information or document is discussed, any person who has

       not or will not expressly agree to be bound by this Protective Order. Appropriate sections of

       depositions or hearing transcripts may be designated “Confidential” by any party objecting

       on the record and stating their intention to so designate the section of the deposition or

       transcript at the time of the deposition. If no objection is made on the record, the objection

       of confidentiality is waived. A party may challenge the objection of confidentiality by

       motion which must be filed within ninety (90) days. If no motion is filed within ninety (90)

       days, the challenge to the objection of confidentiality is waived. All persons shall treat as

       “Confidential” the portion of the transcript containing a designation of confidentiality unless

       and until the Court has overruled the designation by the above-described motion procedure.

   c. The inadvertent disclosure of a document that could properly be designated as

       “Confidential” shall be without prejudice to the producing person and does not, standing

       alone, waive the right to subsequently so designate. If a party designates a document as

       “Confidential” after it was initially produced, the receiving party, on notification of the

       designation, must make a reasonable effort to assure that the document is treated in

       accordance with the provisions of this Order. No party shall be found to have violated this

       Order for failing to maintain the confidentiality of material during time when that material

       has not been designated as “Confidential.” The producing party shall have a sixty (60) day

       period from the date of production to designate such documents and information as

       “Confidential.”

The parties have agreed that inadvertent disclosure subject to the attorney-client privilege or work

product doctrine (despite the parties’ reasonable efforts to prescreen such documents and


                                                  3
4005277-1
       Case 2:20-cv-02679-GGG-KWR Document 32 Filed 04/16/21 Page 4 of 7


information prior to production) does not waive the attorney-client privilege or work product

doctrine if a request for return of such documents or information is made within ten (10) business

days after the producing person learns of its inadvertent production. The receiving person shall

return such documents or information subject to protection under the attorney-client privilege or

work product doctrine within ten (10) business days of the written notice from the producing person.

3.      Any     documents,     discovery     responses,    testimony,     materials   or    information

designated or marked “Confidential” may be disclosed by the receiving party only to the following

persons; receiving party is hereby enjoined from disclosing and/or disseminating same to any other

person except as provided herein:

     a. The attorneys of record for the receiving party and others employed by or associated with

        them to whom the attorneys of record reasonably believe it necessary to show the documents

        for purposes of this litigation, including without limitation, outside attorneys assisting in the

        prosecution or defense of this action, employees of the attorneys of record or assisting

        outside attorneys, legal support service personnel and their employees;

     b. Independent experts and consultants and their employees. No documents or information

        designated as “Confidential” shall be provided to any expert or consultants or the employees

        of either until the expert, consultant or employee has read this Order and has agreed to abide

        by its terms by singing a copy of the attached “Certification;”

     c. The Court, Court personnel and Court reporters;

     d. The parties, including their officers, directors, attorneys and employees to whom it is

        necessary that the documents be shown for purposes of this litigation;

     e. Such other persons as are designated by the producing party and agreed to by all other parties

        in writing or by Court order;

     f. Deponents as reasonably necessary for examination; and


                                                   4
4005277-1
       Case 2:20-cv-02679-GGG-KWR Document 32 Filed 04/16/21 Page 5 of 7


     g. Witnesses or potential witnesses as reasonably necessary for proper investigation.

No documents or information designated as “Confidential” shall be provided to any such persons

(excluding subpart (c)) until they have read this Order and have agreed to abide by its terms by

signing a copy of the attached “Certification.”

4.      The parties shall refer to the procedure set forth in this Court’s standing Order

referred to as Procedure for Filing Documents Under Seal in Civil cases, which is located on the

Court’s website.

5.      All documents, transcripts, or other materials subject to this Order, and all information

derived therefrom (including, but not limited to, all testimony, deposition or otherwise, that refers,

reflects or otherwise discusses any information designated “Confidential” hereunder), shall not be

used, directly or indirectly, by any person for any business, commercial or competitive purposes,

other than solely for the purpose of this litigation and in preparation for trial in accordance with the

provisions of this Order.

6.      Nothing in this Order shall prevent a party from using at trial, at deposition or any hearing,

any information or materials designated “Confidential.”




                                                   5
4005277-1
       Case 2:20-cv-02679-GGG-KWR Document 32 Filed 04/16/21 Page 6 of 7


7.      This Order has been agreed to by the parties to facilitate discovery and the production of

relevant evidence in this action. Neither the entry of this Order, nor the designation of any

information, document, or the like as “Confidential,” nor the failure to make such designation, shall

constitute evidence with respect to any issue in this action.

8.      Except as required by ethical considerations or as a matter of document retention, within

sixty (60) days of the conclusion of this action and following a written request by the designating

person, all documents, transcripts, or other material (including copies) afforded “Confidential”

treatment pursuant to this Order, including any extracts, summaries or compilations taken

therefrom, shall be returned to the person who produced or furnished them. This Paragraph will not

prevent the party returning the “Confidential” materials from redacting information on copies of the

“Confidential” materials which in the good faith judgment of counsel constitutes work product.

9.      If at any time any party having possession, custody, or control of “Confidential” materials

is served with a subpoena or other process by any court, administrative agency, legislative body, or

other legal authority purporting to have authority to compel the production of such information, the

person to whom the subpoena or other process is directed shall provide written notice to the counsel

for the party that had designated the materials as “Confidential” within ten (10) business days of

receiving the subpoena or not less than five (5) business days prior to producing the “Confidential”

material, whichever is earlier.

10.     Except pursuant to prior order of the Court after a request for the release of “Confidential”

documents under this Order, “Confidential” documents may not be disclosed.

11.     The fact that information or documents have been designated “Confidential” shall in no way

prejudice the right of any party to contest the confidential nature of any documents or information,

at the time of trial or otherwise.




                                                  6
4005277-1
      Case 2:20-cv-02679-GGG-KWR Document 32 Filed 04/16/21 Page 7 of 7


                                   Respectfully submitted:

                                   By: /s/ Michael R. Allweiss
                                        MICHAEL R. ALLWEISS (#2425)
                                        MELANIE C. LOCKETT (#30601)
                                                    -of-
                                        LOWE, STEIN, HOFFMAN,
                                         ALLWEISS & HAUVER, L.L.P.
                                        701 Poydras Street, Suite 3600
                                        New Orleans, Louisiana 70139
                                        Telephone: (504) 581-2450
                                        Facsimile: (504) 581-2461

                                   By: /s/ Jessica Vasquez
                                       Jessica Vasquez, T.A. (La. Bar No. 27124)
                                       VASQUEZ LAW
                                       400 Poydras Street, Ste. 900
                                       New Orleans, LA 70130
                                       Telephone: (504) 571-9582
                                       Facsimile: (504) 684-1449
                                       Email:     jvasquez@vasquezlawoffice.com
                                       Attorneys for Plaintiff, Princess Dennar M.D.

                                   -and-

                                   By: /s/ Julie D. Livaudais
                                       Julie D. Livaudais (La. Bar No. 1183), T.A.
                                       Walter F. Becker, Jr. (La. Bar No. 1685)
                                       Rosalie M. Haug (La. Bar No. 37720)
                                                -of-
                                       CHAFFE McCALL, L.L.P.
                                       1100 Poydras Street
                                       2300 Energy Centre
                                       New Orleans, LA 70163-2300
                                       Telephone: (504) 585-7000
                                       Facsimile: (504) 544-6054
                                       Email:     livaudais@chaffe.com
                                                  becker@chaffe.com
                                                  haug@chaffe.com
                                       Attorneys for Defendant, The Administrators
                                       of the Tulane Educational Fund
                                       New Orleans, Louisiana, this 16th day of April 2021.



                                      ________________________________________________
                                                   KAREN WELLS ROBY
                                      7 CHIEF UNITED STATES MAGISTRATE JUDGE
4005277-1
